Marshall, C. J.:
Where an interstate system of interurban railroads is in the custody of a receiver appointed by a federal court in proceedings to foreclose a mortgage, and that court grants an application to abandon a branch line of such system, which branch is wholly within this state, on the ground that it is operated at a loss, such order of the federel court concerning property in its custody may not be disturbed by the state commission or the state courts. .
Order affirmed.
Robinson, Jones, Matthias, Day and_ Allen, JJ., concur. Wanamaker, J., not participating.